Citation Nr: 1045903	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether the Veteran's countable income was properly 
calculated for improved disability pension benefit purposes for 
the period of January 2007.

2.  Whether the Veteran's countable income was properly 
calculated in determining that income exceeded the threshold for 
entitlement to improved pension benefits from February 2007.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to March 
1976 and from February 1979 to March 1981.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from an 
August 2007 determination by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of disagreement 
was received in October 2007, a statement of the case was issued 
in September 2008, and a substantive appeal was received in 
November 2008.

The Veteran requested a Board hearing, which was scheduled in 
September 2010.  However, the Veteran failed to report for the 
hearing and has not expressed any desire to reschedule.

The Board notes that the Veteran's October 2007 notice of 
disagreement expresses his general objection to the pension 
payment he received for the month of January 2007 as well as the 
termination of his pension effective the following month.  This 
notice of disagreement was timely to RO determinations concerning 
both the payment amount for January 2007 and the termination 
thereafter.  For the sake of ensuring that the Veteran's 
contentions are completely addressed, the Board will consider 
both matters in this decision (whether the January 2007 payment 
was correctly determined, and whether the termination was 
correctly determined); there is no possible detriment to the 
Veteran from such consideration in this case.

The Board notes that the Veteran's October 2008 substantive 
appeal expresses the Veteran's desire to pursue "service 
connected disability pension benefits."  As that terminology 
does not correspond to an existing benefit program, it is unclear 
what the Veteran is seeking, but it appears that he may be trying 
to file a claim for service connected benefits or for an 
increased disability rating for his currently service-connected 
disabilities.  No such claim is currently on appeal.  The Board 
also observes that the Veteran's September 2008 statement 
suggests an unclear contention concerning being entitled to 
"back pay" in connection to having been disabled since 1990; 
this may further suggest the Veteran seeks to raise a claim 
concerning service connected benefits or effective dates.  This 
matter is hereby referred to the RO for any appropriate 
action to obtain clarification of the Veteran's intentions 
concerning the filing of any new claims.


FINDINGS OF FACT

1.  The Veteran's countable income and monthly pension payment 
effective in January 2007 were correctly calculated.

2.  The Veteran's annualized countable income from February 2007 
has exceeded the maximum annual income limit for receipt of 
payment for nonservice-connected disability pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for payment of nonservice-connected pension 
benefits in excess of $21 per month are not met for the period of 
the month of January 2007.  38 U.S.C.A. § 1521(a), (b) (West 
2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2010).

2.  The criteria for payment of nonservice-connected pension 
benefits are not met for the period from February 2007.  38 
U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 
3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 Under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Congress, 
in enacting the statute, noted the importance of balancing the 
duty to assist with 'the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim.'  Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily 
ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the VCAA is 
not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when the 
claimant did not serve on active duty during a period of war); 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest on 
past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable.

At any rate, even if VCAA does arguably apply in this case, the 
record shows that the appellant was furnished an adequate VCAA 
notice letter in April 2007 which addressed the income aspects of 
his pension claim.  The record further shows that there is no 
additional pertinent evidence which has been identified by the 
appellant.  Any VCAA assistance requirement has also been met.

The Board notes that the only arguable dispute of fact apparent 
in this case may be in the discrepancy between the Veteran's 
report of his Social Security Administration (SSA) benefits, and 
the report of the amount of such benefits from the SSA itself.  
The Board is, however, bound to accept the official formal report 
of the SSA with regard to the issue of how much the SSA pays in 
benefits to the Veteran.

Therefore, the Board is also satisfied that the RO has complied 
with all applicable notice and duty to assist requirements of the 
VCAA and the implementing regulations.



Analysis

Pension is a benefit payable by VA to veterans of a period of war 
because of disability.  Basic entitlement to such pension exists 
if, among other things, the Veteran's income is not in excess of 
the maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 
3.23(a), (b), (d)(4).  The MAPR has been published in Appendix B 
of VA Manual M21-1, and is currently published online by the 
Department of Veterans Affairs at 
http://www.vba.va.gov/bln/21/Rates/index.htm; the MAPR is to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.   

In determining annual income, all payments of any kind or from 
any source shall be counted as income during the 12- month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, or quarterly and which will continue throughout 
an entire 12-month annualization period, will be counted as 
income during the 12-month annualization period in which it is 
received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring 
income, received or anticipated on a one-time basis during a 12-
month annualization period, will be counted as income for a full 
12-month annualization period following receipt of the income. 38 
C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring 
countable income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12-month annualization 
period commencing on the effective date on which the nonrecurring 
income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits; 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses in excess of five percent of the 
MAPR, which have been paid.  Medical insurance premiums, as well 
as the Medicare deduction, may be applied to reduce countable 
income.

The Veteran's application for improved pension was received in 
December 2006.  In the attached report of monthly income, the 
Veteran reported monthly income of $819 from social security.  
The term 'veteran's annual income' for purposes of improved 
pension eligibility includes the veteran's annual income and the 
annual income of the veteran's dependent spouse and his dependent 
children.  38 C.F.R. § 3.23(d)(4).  All summed, the pertinent 
reported income figures add up to $819 of total gross monthly 
income (as the Veteran reported no income other than social 
security income), and an annualized income of $9,828.

However, the claims file reflects that the RO conducted a formal 
inquiry to the Social Security Administration (SSA) and received 
an official determination that the Veteran was actually in 
receipt of a monthly rate of $937.50 in SSA benefit payments at 
that time.  This figure results in an annualized income of 
$11,250.

Effective December 1, 2006, the MAPR for an unmarried veteran 
with no children was $10,929.  68 Fed. Reg. 5342-45 (Feb. 3, 
2003) ; see 38 C.F.R. § 3.23(a)(5); VA Adjudication Procedures 
Manual M21- 1, Part I, Appendix B.  This MAPR was in effect when 
the Veteran applied for improved pension and reported his income 
information in December 2006.

The SSA's response to the RO's inquiry further indicates that the 
Veteran paid $93.50 in monthly Supplemental Medical Insurance 
(SMI) premiums.  The annualized total of this unreimbursed 
medical expense would be $1,122.  The Veteran has not indicated 
any other unreimbursed medical expenses.  At the time of the 
December 2006 application, five percent of the applicable annual 
MAPR was $546.  The portion of the submitted unreimbursable 
medical expenses which exceeded five percent of the annual MAPR 
in effect at the time of the December 2006 application resulted 
in a remaining $576.  Subtracting this $576 from the gross annual 
income of $11,250, the Veteran had an adjusted countable annual 
income of $10,674.  The applicable MAPR of $10,929 exceeds the 
countable annual income of $10,674 by a margin of $255 on the 
annualized basis.  With appropriate rounding, the RO granted the 
Veteran a $21 monthly pension payment (the $255 annualized amount 
warranted divided by 12 months) beginning in January 2007.

The Board finds that the RO's calculation of the Veteran's 
countable income and the monthly pension rate assigned beginning 
in January 2007 was correct.

The SSA's response to the RO's inquiry further indicated that the 
Veteran no longer paid the monthly SMI premiums as of February 
2007; the SSA indicated that the state began paying the SMI 
premiums from February 2007 onward.  The Veteran has not 
contested this finding.  Thus, beginning in February 2007, the 
annualized total of the unreimbursed medical expenses became $0, 
as the Veteran has not otherwise reported any unreimbursed 
medical expenses.  The Veteran has not indicated any other 
unreimbursed medical expenses.  The SSA information also 
indicates that the Veteran's monthly SSA benefit payment was 
slightly adjusted to $937.  This figure results in a gross 
annualized income of $11,244.  With no unreimbursed medical 
expenses to take into account, the Veteran then had an adjusted 
countable annual income of $11,244.  This annual income exceeds 
the applicable $10,929  MAPR.  Accordingly, the RO terminated the 
Veteran's monthly benefit payment effective February 2007.

The Board finds that the RO's calculation of the Veteran's 
countable income and the termination of the monthly pension rate 
effective February 2007 was correct.

The Veteran's October 2007 notice of disagreement expresses his 
objection to having his pension payments termination on the basis 
of his receipt of SSA benefits.  The Veteran argues that he knows 
of other veterans "who receive both social security and VA 
payments," even identifying an example, and essentially argues 
that the relative duration and quality of his military service 
should warrant greater payments.

Although not entirely clear, statements in the notice of 
disagreement and the October 2008 substantive appeal suggest that 
the Veteran may be confusing non-service connected pension 
benefits with service-connected disability compensation benefits.  
The Veteran's substantive appeal refers to "service connected 
disability pension benefits," which do not exist.  In the 
introduction section above, the Board has referred the Veteran's 
statement concerning service-connected benefits to the RO for 
action to obtain clarification and consider any claim the Veteran 
is attempting to raise.  The matter certified for appellate 
review at this time, however, concerns only the Veteran's 
eligibility for pension benefits.

The availability of pension benefits is designed to supplement 
income to the extent necessary to ensure at least a minimum level 
of resources.  To the extent that the Veteran meets or exceeds 
that threshold, pension benefits cannot be applied.  Even if, 
hypothetically, the Veteran's countable income were to be 
slightly less than the threshold, he would only then be entitled 
to pension benefits in the slight amount necessary to supplement 
the income to reach the threshold for the period on appeal.  
Although recognizing the Veteran's honorable service, the Board 
is nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).  In this case, the law passed 
by Congress specifically prohibits the payment of VA pension 
benefits when the Veteran's income exceeds certain levels.  The 
Court has held that where the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.  Because the Veteran's income exceeds 
the statutory limits, he is not legally entitled to payment of 
pension benefits, regardless of his honorable service.  Thus, the 
Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


